Citation Nr: 1421499	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than December 15, 2006 for service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to September 2004, with additional prior Reserve training.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain no additional documents pertinent to the current appeal.


FINDINGS OF FACT

1.  The Veteran submitted a formal claim of entitlement to service connection for migraine headaches in September 2005; the claim did not indicate any intent to apply for service connection for any psychiatric disability.  

2.  The Veteran's November 2005 VA examination does not constitute an informal claim for any psychiatric disability.

3.  The Veteran's September 2006 letter constituted an informal claim for service connection for a psychiatric disability, to include PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of September 20, 2006, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Board notes that in the instant case, the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. 473, 490-91.  Thus, because service connection has already been granted in the instant case, further notice pertaining to the Veteran's claim for earlier effective date is not required. 

Despite VCAA notice not being required, January 2008 and June 2010 correspondence from the RO provided the Veteran with notice of regulatory provisions applicable to the assignment of effective dates.  The RO has also obtained all available pertinent evidence, and the Veteran has not identified any additional pertinent evidence.  Thus, the Veteran is not prejudiced by the Board proceeding with appellate review.  Moreover, regarding entitlement to an effective date prior to September 20, 2006, the law is dispositive, and where the law determines the outcome further development is not indicated.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  38 C.F.R. § 3.400(b)(2).  

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant..."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Analysis

The Veteran claims, essentially, that her service-connected PTSD should receive an effective date of September 21, 2004, the day after the date she separated from active duty service.  The Veteran has asserted that either her September 2005 claim or the statements made by her to a VA examiner within one year of her separation from service constituted an informal claim of service connection for PTSD, and this therefore should warrant an effective date which is the date following separation from service.  See 38 C.F.R. § 3.400(b)(2).

The Veteran first filed a claim for migraine headaches in September 2005.  The Veteran's formal claim stated that she had been exposed to asbestos because she was in the Pentagon at the time of the September 11, 2001 terrorist attack.  She wrote that she never had migraine headaches prior to September 11, 2001, but since then had numerous migraine headaches.  The Veteran submitted an additional written statement in November 2005.  The statement again noted that she had been present at the Pentagon during the time of the terrorist attack, but made no mention of any psychiatric symptoms or issues.

In November 2005 the Veteran was afforded a VA examination to determine the nature of her migraine headaches.  The Veteran reported symptoms of blurred vision, dizziness, nausea, vomiting, and light and noise sensitivity which accompanied her migraine headaches.  Regarding her in-service exposure to asbestos, the Veteran stated that she had been in the Pentagon during the terrorist attack, and while she denied a productive cough, sputum, hemoptysis, and anorexia, she reported having night sweats a lot.  The neurological and psychiatric assessment found that the Veteran was alert and oriented to person, time, and place, appropriately dressed, able to recall three objects, and able to complete a proverb appropriately.  The Veteran was diagnosed with common migraine headaches and was noted to have had asbestos exposure at the Pentagon.

On September 20, 2006, the VA received a letter from the Veteran in which she described in detail her experience during the September 2001 terrorist attack.  She wrote, "I suffer from night sweats now on a regular basis."  She wrote that she had recently cried herself to sleep and that she had "vivid, recurring nightmares" about the event.  In December 2006 the Veteran submitted a letter to VA stating that her headaches and night sweats could be symptoms of PTSD caused by her experience in September 2001.

In an October 2008 rating decision, the Veteran was granted entitlement to service connection for PTSD with an evaluation of 30 percent, effective date December 15, 2006.  This was considered the date of claim.

Based on review of the evidence discussed above, the Board finds that an effective date of September 20, 2006, but no earlier, is warranted for the grant of service connection for PTSD.

While the Veteran submitted a formal claim of entitlement to service connection for migraine headaches which had their onset following the September 2001 terrorist attack on the Pentagon, the September 2005 claim makes no mention of PTSD or any other psychiatric disorder or symptom.  An informal claim must identify the benefit sought and indicate intent to apply for such a benefit.  38 C.F.R. § 3.155.  As the September 2005 claim makes no mention of any psychiatric disorder or symptom, it cannot be construed as even an informal claim for benefits for a psychiatric disorder, including PTSD.

The Veteran has asserted that she discussed her PTSD symptoms with the November 2005 VA examiner, but this is not supported by the record.  There is no indication that the Veteran discussed having nightmares or any other explicitly psychiatric symptoms with the VA examiner.  In the context of symptoms caused by exposure to asbestos, the examiner did note that the Veteran reported having frequent night sweats.  While VA medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed, this provision does not apply to issues where no claim has yet been filed for the related disability.  See 38 C.F.R. § 3.157 (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (2006) ("a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.).  The mere mention of the symptom of night sweats, especially in light of the complete absence of any mention of this symptom having a psychiatric etiology, does not constitute an expression of an intent to apply for service connection for any psychiatric disability.  See, e.g., KL v. Brown, 5 Vet. App., 205, 208 (1993).  Furthermore, the Board is not required to "conjure up issues that were not raised by the appellant; claims must be expressed by the appellant either expressly or impliedly.  See Brannon, 12 Vet. App. at 35.  Therefore, the Veteran's report of having night sweats during the November 2005 examination is not an informal claim under 38 C.F.R. § 3.155.

The Board does find, however, that, affording the Veteran the benefit of the doubt, her September 2006 written letter to VA does meet the criteria needed for an informal claim.  The Veteran does not mention PTSD at this time, but reports several symptoms which she clearly relates to a psychiatric etiology caused by her experience in service in September 2001.  While a veteran is considered competent to identify and explain observable symptoms, he or she is not competent to diagnose a psychiatric disorder, and a claim for any mental disability should include any disability which may reasonable encompass the described symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board finds that in the September 2006 letter, the Veteran asserts that she has a psychiatric disorder of an unknown nature which was caused by the trauma she experienced in September 2001, and may thus be construed as an expression of intent to apply for service connection for a psychiatric disability, to include PTSD.  An effective date of September 20, 2006 is therefore warranted.

Regarding entitlement to an effective date prior to September 20, 2006, the Board is bound by applicable regulations regarding when an effective date may be assigned.  In the absence of any communication from the Veteran prior to September 20, 2006 which indicates an intent to apply for the benefit of service connection for any psychiatric disorder, there is no basis under law for granting an earlier effective date for PTSD.


ORDER

Entitlement to an effective date of September 20, 2006, but no earlier for service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


